Name: Commission Regulation (EEC) No 1292/88 of 11 May 1988 re-establishing the levying of customs duties on women' s or girls' knitted or crocheted suits and ensembles, products of category 74 (order 40.0740), men' s or boys' knitted or crocheted suits and ensembles, products of category 75 (order No 40.0750), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 12. 5 . 88 Official Journal of the European Communities No L 122/21 COMMISSION REGULATION (EEC) No 1292/88 of 11 May 1988 re-establishing the levying of customs duties on women's or girls' knitted or crocheted suits and ensembles, products of category 74 (order 40.0740), men's or boys' knitted or crocheted suits and ensembles, products of category 75 (order No 40.0750), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply (order No 40.0740), men s or boys knitted or crocheted suits and ensembles, products of category 75 (order No 40.0750) the relevant ceiling amounts respectively to 8 000 and 9 000 pieces ; Whereas on 3 May 1988 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87 of 3 December 1987 concerning the administration of the generalized tariff preferences for 1988 in respect of textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2), to individual ceilings, within the limits of the quantities specified in column 7 of its Annex I or II , in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings h?ive been reached at Community level ; Whereas, in respect of women's or girls ' knitted or crocheted suits and ensembles, products of category 74 HAS ADOPTED THIS REGULATION : Article 1 As from 15 May 1988 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category CN code Description 40.0740 74 (1 000 pieces) 6104 11 00 ¢ 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 40.0750 75 (1 000 pieces) 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Men's or boys' knitted or crocheted suits and ensembles, of wool , of cotton or of man-made fibres, excluding ski suits Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 367, 28 . 12. 1987, p. 58 . (2) OJ No L 367, 28 . 12. 1987, p. 1 . No L 122/22 Official Journal of the European Communities 12. 5. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1988 . For the Commission COCKFIELD Vice-President